DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2021 has been entered.
 
	Response to Arguments

Applicant’s arguments, see page 7-9, filed 10/7/2021 with respect to 35 USC §103 rejection of claims 1-3,6-20 have been fully considered but were not persuasive. Applicant has amended claims and argues previously cited Wurmlin and Gloudemans does not teach amended claim language. Applicant argues claimed invention obtains a natural virtual viewpoint image in which structure such as goal post is represented three-dimensionally. Applicant argues claimed invention makes it possible to obtain a natural virtual viewpoint image. In response, as discussed during interview on 10/5/2021 the following terms have been clarified, moving object is a player or ball, structure is goal and background is field itself. Based on these terms defined, both Wurmlin and Gloudemans teach a moving object (players\referees\ball), a structure (goal post, field lines) and a background (field). In the office action below, examiner has clarified citations of prior art to show Gloudemans discloses amended claim language. Specifically Gloudemans discloses difference method for finding players including segmenting 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3,6-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurmlin et al (US 20090315978 A1) in view of Gloudemans et al (US 20090128667A1)

Regarding claim 1, Wurmlin discloses a system comprising: 
one or more memories storing instructions ([0107] an internal memory of a digital computer, and includes computer program code means to make, when the computer program code means is loaded in the computer); and 
one or more processors configured to execute the instructions to perform operations ([0107] digital computer,) including: 
([0127] Two or more video streams 120 are produced 101 and provided in real-time to the system , [0195] The interpolated image synthesis method 108 generates the synthetic view of the scene. The inputs to this method are the 3D positions of the objects), 
acquiring three-dimensional shape data corresponding to a structure which is different from the moving object and which is captured from the plurality of directions ([0056] the background green, white and a variety of other colours (colour of grass, markings, goal posts and spectators), 
acquiring background data corresponding to a background which is different at least from the moving object and the structure and which is captured from the plurality of directions ([0057] When segmenting the video frames in each of the video feeds, the separation of the objects from the background and the distinction from one another), 


wherein the generated three-dimensional shape data corresponding to the moving object is generated based on a difference ([0056], the image is segmented not only by separating objects from background, but the objects are classified into different sets)

([0053] [0053] Cameras C1-C6 are positioned at different locations around the field 102 to capture images of the live event), and 
generating an image based on the generated three-dimensional shape data corresponding to the moving object, the acquired three-dimensional shape data corresponding to the structure, the acquired background data, and the acquired specified viewpoint information ([0111] a model can then be run which includes the video texture of the repaired field applied to a 3d model of the event facility such as a sport stadium, in addition to 2d or 3d models of the players or other objects which are textured using the image data)
wherein the generated three-dimensional shape data ([0093] this process can be used to detect objects in an image) corresponding to the moving object (player) is generated based on a difference ([0093] he difference method or other techniques may alternatively be used.) between (A) an image acquired based on first image capturing in a state where the structure (field line) and the moving object exist ([0094] capturing an image of a live event, original image) and (B) an image acquired based on second image capturing from the same direction as that of the first image capturing in a state where the structure exist and the moving object does not exist ([0093] the players are extracted from an image using an operator assisted color mask method after the field lines have been removed)

Wurmlin and Gloudemansare combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify tracking method of Wurmlin to include acquiring information indicating a specified viewpoint, and generating an image based on the generated three-dimensional shape data corresponding to the moving object, the acquired three-

 The motivation for doing so would have been for providing images of an event from different virtual viewpoints (Gloudemans, [0003]).

Therefore, it would have been obvious to combine Wurmlin and Gloudemans to obtain the invention as specified in claim 1.

Regarding claim 2, Wurmlin discloses wherein the acquired three-dimensional shape data corresponding to the structure is generated based on a captured image obtained by image capturing before starting an event where imaging from the plurality of directions is to be performed ([0171] Prior to processing, the statistical model for all object categories is built using still images from one or more cameras and then applied to the video streams of all cameras)

Regarding claim 3, Wurmlin is silent to wherein the captured image obtained by image capturing before starting the event is (B) the image acquired in the state where the structure exist and the moving object does not exist. 

([0095] Another approach is to perform calibration on an initial image and use that calibration for a subsequent image which is used to provide the animation.). 

Wurmlin and Gloudemansare combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify tracking method of Wurmlin to include wherein the captured image obtained by image capturing before starting the event is (B) the image acquired in the state where the structure exist and the moving object does not exist as described by Gloudemans. 

The motivation for doing so would have been for providing images of an event from different virtual viewpoints (Gloudemans, [0003]).

Therefore, it would have been obvious to combine Wurmlin and Gloudemans to obtain the invention as specified in claim 3.

Regarding claim 6, Wurmlin discloses wherein the acquired three-dimensional shape data corresponding to the structure is acquired by generating based on a plurality of images, wherein the plurality of images are based on a plurality of captured images acquired by image capturing from the plurality of directions before starting an event, and wherein of the structure is represented by the plurality of images and is distinguished from other areas (0152] c. For all said 2D positions inside the frame boundary of the respective camera [0153] Determine the 2D position and shape information 123 that is located near this said 2D position.)

Regarding claim 7, Wurmlin discloses wherein the acquired three-dimensional shape data corresponding to the structure is acquired before starting an event ([0148] In the course of the initialization for the frame at time t_init, the user associates each 2D position and shape information 123 of one camera with a specific real-world object 132 which all are known previously).

Regarding claim 8, Wurmlin discloses wherein the generated three-dimensional shape data corresponding to the moving object is generated based on (C) a plurality of captured images acquired by image capturing from the plurality of directions after starting an event ([0131] For subsequent frames (at time t(k)=t_init+1, t_init+2, . . . ) and for each video stream, the calibration method automatically tracks the identified features in the 2D image using a tracking algorithm).

Regarding claim 9, Wurmlin discloses wherein each of the plurality of captured images is a captured image including the moving object, the structure, and the background.

Regarding claim 10, Wurmlin discloses wherein the generated three-dimensional shape data corresponding to the moving object is generated based on (C) a plurality of captured images acquired by image capturing from the plurality of directions after starting an event ([0134] further frames, the tracking method operates automatically. Basically, applicable (also real-time) tracking methods, for example "Condensation--conditional density propagation for visual tracking",) and (D) a plurality of captured images acquired by image capturing from the plurality of directions before starting an event ([0133] initialization frame at t_init, the user preferably specifies the location of objects in each video image of all cameras).

Regarding claim 11, Wurmlin discloses a communication path, wherein the acquired three-dimensional shape data corresponding to the structure, the acquired background data, and the acquired specified viewpoint information are acquired through the communication path included in the system ([0124] a data storage unit and input/output devices such as a display, keyboard, pointing device, and data communication interfaces.).

Regarding claim 12, Wurmlin discloses wherein the moving object is a person ([0147] the object's 2D position and shape in the color texture data 123 with a real object (e.g. players, goalkeepers, referees,  etc.)).

Regarding claim 13, Wurmlin discloses wherein the moving object is at least one of a person or a ball ([0147] the object's 2D position and shape in the color texture data 123 with a real object (e.g. players, goalkeepers, referees, ball, etc.)).

Regarding claim 14, Wurmlin discloses wherein the structure is an object whose still state continues ([0056] the background green, white and a variety of other colours (colour of grass, markings, goal posts and spectators).).

Regarding claim 15, Wurmlin discloses wherein the structure is at least one of a soccer goal configured to be used in a soccer game or a corner flag configured to be used in the soccer game ([0056] the background green, white and a variety of other colours (colour of grass, markings, goal posts and spectators).).

Regarding claim 16, Wurmlin discloses wherein the structure is an object installed at a predetermined position ([0129] the user identifies features which can be exact 2D locations 203a, b, lines 203c, circles 203d or other known features).

Regarding claim 17, Wurmlin discloses wherein the structure is a specified object ([0129] lines 203c, circles 203d or other known features).

Regarding claim 18, Wurmlin discloses wherein at least a part of the structure is configured to be installed on a field having an arrangement configured to receive a person, as the moving object, to play a game ([0147] real object (e.g. players, goalkeepers, referees, ball, etc.)).

Regarding claim 19, Wurmlin discloses a method for a system, the method comprising: 
generating three-dimensional shape data corresponding to a moving object captured from a plurality of directions ([0127] Two or more video streams 120 are produced 101 and provided in real-time to the system , [0195] The interpolated image synthesis method 108 generates the synthetic view of the scene. The inputs to this method are the 3D positions of the objects), 
acquiring three-dimensional shape data corresponding to a structure which is different from the moving object and which is captured from the plurality of directions ([0056] the background green, white and a variety of other colours (colour of grass, markings, goal posts and spectators), 
acquiring background data corresponding to a background which is different at least from the moving object and the structure and which is captured from the plurality of directions ([0057] When segmenting the video frames in each of the video feeds, the separation of the objects from the background and the distinction from one another), 


wherein the generated three-dimensional shape data corresponding to the moving object is generated based on a difference ([0056], the image is segmented not only by separating objects from background, but the objects are classified into different sets)

Gloudemans discloses acquiring information indicating a specified viewpoint ([0053] [0053] Cameras C1-C6 are positioned at different locations around the field 102 to capture images of the live event), and 
generating an image based on the generated three-dimensional shape data corresponding to the moving object, the acquired three-dimensional shape data corresponding to the structure, the acquired background data, and the acquired specified viewpoint information ([0111] a model can then be run which includes the video texture of the repaired field applied to a 3d model of the event facility such as a sport stadium, in addition to 2d or 3d models of the players or other objects which are textured using the image data)
wherein the generated three-dimensional shape data ([0093] this process can be used to detect objects in an image) corresponding to the moving object (player) is generated based on a difference ([0093] he difference method or other techniques may alternatively be used.) between (A) an image acquired based on first image capturing in a state where the structure (field line) and the moving object exist ([0094] capturing an image of a live event, original image) and (B) an image acquired based on second image capturing from the same direction as that of the first image capturing in a state where the structure exist and the moving object does not exist ([0093] the players are extracted from an image using an operator assisted color mask method after the field lines have been removed)

Wurmlin and Gloudemansare combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify tracking method of Wurmlin to include acquiring information indicating a specified viewpoint, and generating an image based on the generated three-dimensional shape data corresponding to the moving object, the acquired three-dimensional shape data corresponding to the structure, the acquired background data, and the acquired specified viewpoint information and wherein the generated three-dimensional shape data corresponding to the moving object is generated based on a difference between (A) an image acquired based on first image capturing in a state where the structure and the moving object exist and (B) an image acquired based on second image capturing from the same direction as that of the first image capturing in a state where the structure exist and the moving object does not exist as described by Gloudemans. 

 The motivation for doing so would have been for providing images of an event from different virtual viewpoints (Gloudemans, [0003]).



Regarding claim 20, Wurmlin discloses a non-transitory computer readable storage medium storing a program to cause a computer to perform a method for a system ([0124] a general purpose data processing device or computer comprising a processing unit, a data storage unit and input/output devices such as a display, keyboard, pointing device, and data communication interfaces.), the method comprising: 
generating three-dimensional shape data corresponding to an object captured from a plurality of directions ([0127] Two or more video streams 120 are produced 101 and provided in real-time to the system , [0195] The interpolated image synthesis method 108 generates the synthetic view of the scene. The inputs to this method are the 3D positions of the objects), 
acquiring three-dimensional shape data corresponding to a structure which is different from the moving object and which is captured from the plurality of directions ([0056] the background green, white and a variety of other colours (colour of grass, markings, goal posts and spectators), 
acquiring background data corresponding to a background which is different at least from the moving object and the structure and which is captured from the plurality of directions ([0057] When segmenting the video frames in each of the video feeds, the separation of the objects from the background and the distinction from one another), 


([0056], the image is segmented not only by separating objects from background, but the objects are classified into different sets)

Gloudemans discloses acquiring information indicating a specified viewpoint ([0053] [0053] Cameras C1-C6 are positioned at different locations around the field 102 to capture images of the live event), and 
generating an image based on the generated three-dimensional shape data corresponding to the moving object, the acquired three-dimensional shape data corresponding to the structure, the acquired background data, and the acquired specified viewpoint information ([0111] a model can then be run which includes the video texture of the repaired field applied to a 3d model of the event facility such as a sport stadium, in addition to 2d or 3d models of the players or other objects which are textured using the image data)
wherein the generated three-dimensional shape data ([0093] this process can be used to detect objects in an image) corresponding to the moving object (player) is generated based on a difference ([0093] he difference method or other techniques may alternatively be used.) between (A) an image acquired based on first image capturing in a state where the structure (field line) and the moving object exist ([0094] capturing an image of a live event, original image) and (B) an image acquired based on second image capturing from the same direction as that of the first image capturing in a state where the structure exist and the moving object does not exist ([0093] the players are extracted from an image using an operator assisted color mask method after the field lines have been removed)

Wurmlin and Gloudemansare combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify tracking method of Wurmlin to include acquiring information indicating a specified viewpoint, and generating an image based on the generated three-dimensional shape data corresponding to the moving object, the acquired three-dimensional shape data corresponding to the structure, the acquired background data, and the acquired specified viewpoint information and wherein the generated three-dimensional shape data corresponding to the moving object is generated based on a difference between (A) an image acquired based on first image capturing in a state where the structure and the moving object exist and (B) an image acquired based on second image capturing from the same direction as that of the first image capturing in a state where the structure exist and the moving object does not exist as described by Gloudemans. 

 The motivation for doing so would have been for providing images of an event from different virtual viewpoints (Gloudemans, [0003]).

Therefore, it would have been obvious to combine Wurmlin and Gloudemans to obtain the invention as specified in claim 20.

Regarding claim 21, Wurmlin is silent to wherein the acquired three-dimensional shape data corresponding to the structure is generated based on a difference between (E) the image obtained based on third image capturing in a state where the structure exist and the moving object does not exist 

Gloudemans discloses wherein the acquired three-dimensional shape data corresponding to the structure is generated based on a difference between (E) the image obtained based on third image capturing in a state where the structure exist and the moving object does not exist ([0110] After the players are identified by the player finder process, their images can be removed to provide an image which provides the background field and lines) and (F) an image obtained based on second image capturing from the same direction as that of the third image capturing in a state where the structure and the moving object does not exist ([0103] The operator can use tools, such as cropping and paint brush tools, to remove an extraneous player as well as any extraneous images such as field lines).

Wurmlin and Gloudemansare combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify tracking method of Wurmlin to include wherein the acquired three-dimensional shape data corresponding to the structure is generated based on a difference between (E) the image obtained based on third image capturing in a state where the structure exist and the moving object does not exist and (F) an image obtained based on second image capturing from the same direction as that of the third image capturing in a state where the structure and the moving object does not exist as described by Gloudemans. 

 The motivation for doing so would have been for providing images of an event from different virtual viewpoints (Gloudemans, [0003]).

Therefore, it would have been obvious to combine Wurmlin and Gloudemans to obtain the invention as specified in claim 21.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tamir et al (US 20130278727 A1).

                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619